

116 HR 9001 IH: Prohibiting Annuities for Sexual Abusers in Congress Act
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9001IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Crow (for himself, Ms. Stefanik, and Ms. Speier) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to provide that a Member of Congress convicted of certain felony offenses relating to sexual abuse shall not be eligible for retirement benefits based on that individual’s Member service, and for other purposes.1.Short titleThis Act may be cited as the Prohibiting Annuities for Sexual Abusers in Congress Act. 2.Forfeiture of CSRS or FERS annuity based on service as a Member of Congress after conviction of felony sexual abuse(a)Civil Service Retirement SystemSection 8332(o)(2) of title 5, United States Code, is amended—(1)in subparagraph (A)(iii)—(A)by striking or at the end of subclause (I);(B)by striking the period at the end of subclause (II) and inserting ; or; and(C)by adding at the end the following:(III)is committed after the date of enactment of the Prohibiting Annuities for Sexual Abusers in Congress Act and is described in subparagraph (B)(xxxii).; and(2)in subparagraph (B), by adding at the end the following:(xxxii)An offense under chapter 109A of title 18 (relating to sexual abuse)..(b)Federal Employees Retirement SystemSection 8411(l)(2)(C) of title 5, United States Code, is amended by striking the period at the end and inserting the following: , or, in the case of an offense described in section 8332(o)(2)(B)(xxxii), after the date of enactment of the Prohibiting Annuities for Sexual Abusers in Congress Act..(c)ApplicationFor purposes of applying section 8332(o) or 8411(l) of title 5, United States Code, the amendments made by this section shall apply to any act or omission occurring after the date of enactment of this Act.